For a statement of this case I adopt the agreed statement of counsel contained in the transcript of record, as follows:
"This action was commenced on the 17th day of December, 1929, by service of a summons and complaint on the State Highway Department, asking for a judgment for the *Page 505 
sum of Ten Thousand Dollars ($10,000.00), which was later amended for the sum of Thirty Thousand Dollars ($30,000.00). The complaint was also later amended so as to allege that the State Highway Department denied the plaintiff's right to compensation. The action was based upon the alleged negligence of the Highway Department in the careless construction of a culvert under the State Highway known as the National Highway between Greenville and Greer; the alleged negligence being that the culvert was not large enough to drain the valley in which the plaintiff's property was located, thereby causing the water during a heavy rainfall on September 26, 1929, to overflow the plaintiff's land and permanently injuring same. The plaintiff alleged that the acts of the defendant amounted to a taking of private property of the plaintiff for public uses without just compensation being made therefor and without due process of law as required by Article 1, Sections 5, 8 and 17 of the Constitution of the State of South Carolina, and Article 1, Section 10 of the United States Constitution, and Articles 5 and 14 of the Amendments thereto. To this complaint, the defendant filed a demurrer which was heard by his Honor, Judge W.H. Townsend, at the April, 1930, term of the Court of Common Pleas for Greenville County, who signed an order sustaining the demurrer and dismissing the complaint. Within the time allowed by law, the plaintiff served upon the defendant notice of intention to appeal to the Supreme Court from the order of Judge Townsend, sustaining the demurrer and dismissing the complaint."
For the reasons stated in the order of Judge Townsend, in sustaining the demurrer, the exceptions should be overruled and the order appealed from affirmed. *Page 506